Citation Nr: 0713299	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for the 
postoperative residuals of prostate cancer, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for incontinence on a 
secondary basis.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to July 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
006.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in a June 2005 rating decision, the RO 
granted an increased disability rating of 20 percent for the 
veteran's postoperative residuals of prostate cancer.  This 
did not satisfy the veteran's appeal.

The Board also notes that at the Travel Board Hearing, the 
veteran submitted additional evidence to the Board and waived 
his right to have that evidence initially considered by the 
RO.

The issue of entitlement to an increased rating for the 
postoperative residuals of prostate cancer is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's incontinence is etiologically related to 
surgery for his service-connected prostate cancer.

2.  Pes planus was not found on examination for entrance onto 
active duty.

3.  Bilateral pes planus was present during active duty and 
is still present; it did not clearly and unmistakably exist 
prior to active duty.


CONCLUSIONS OF LAW

1.  Incontinence is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2006).

2.  Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's claims.  Therefore, no further development of the 
record is required with respect to the matters decided 
herein.  Although the record reflects that the RO has not 
provided VCAA notice with respect to the initial-disability-
rating and effective-date elements of the claims, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2006); see also VAOPGCPREC 3-2003 (July 
16, 2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

In order to prevail on the issue of secondary service 
connection, the record must contain: (1) medical evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Incontinence 

The report of a May 2005 VA examination shows that the 
examiner diagnosed occasional incontinence and opined that it 
is more likely than not that the incontinence is secondary to 
the surgery for the veteran's prostate cancer.  Furthermore, 
in an August 2006 statement the veteran's private physician, 
T.L. VandenBerg, MD, stated that the veteran's urinary 
complications of prostate cancer included frequent 
incontinence requiring a diaper.  The Board notes that there 
is no contradictory medical opinion of record.  Therefore, 
the Board concludes that the preponderance of the evidence 
supports the veteran's claim.

Pes planus

The evidence of record shows that the veteran's feet were 
found to be normal on the examination for entrance onto 
active duty in February 1955.  At the time of his re-
enlistment in November 1958, he was noted to have pes planus.  
A December 2004 private medical report indicates that the 
veteran's feet are extremely flat.

There is no basis in the record for the Board to conclude 
that the veteran's pes planus clearly and unmistakably 
existed prior to service.  Therefore, the presumption of 
soundness has not been rebutted and the veteran is entitled 
to service connection for this disability.


ORDER

Service connection for incontinence on a secondary basis is 
granted.

Service connection for bilateral pes planus is granted.


REMAND

In light of the Board's decision granting service connection 
for incontinence, the originating agency must readjudicate 
the veteran's claim for an increased rating for the 
postoperative residuals of prostate cancer.  Before doing so, 
it should undertake all indicated development, to include 
affording the veteran appropriate notice concerning the 
effective-date element of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


